DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the limitation “an average external light transmittance of the first external light transmittance adjustment part is higher than one of an average external light transmittance of the first deflection part and an average external light transmittance of the second deflection part [and] lower than the other” renders the claim indefinite.  There appears to be a typographical error in this claim recitation.  Claims 2-3, 10 are rejected with similar rationale.  Additionally, claims 4-9 and 11 are rejected herewith by virtue of claim dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al. (US 2017/0242252, hereinafter “Ide”) in view of Alton et al. (US 2015/0370071, hereinafter “Alton”).
With respect to Claim 1, Ide teaches a transmissive image display device comprising:
an image generation part configured to emit light including image information (Ide: Fig. 3, image generating unit 11); and
a light-guiding optical system configured to guide, to a position of an exit pupil, light from the image generation part (Ide: Fig. 3, light guide optical system 13), wherein the light-guiding optical system includes:
a first deflection part configured to deflect light emitted from the image generation part (Ide: Fig. 3, first mirror 24); and
a second deflection part configured to further deflect light deflected by the first deflection part to guide the light to the position of the exit pupil while transmitting a portion of external light (Ide: Fig. 3, second mirror 25);
Ide fails to expressly disclose:
a first external light transmittance adjustment part is provided outside an optical path of the light between the first deflection part and the second deflection part;
the first external light transmittance adjustment part has light absorbency or light reflectivity for the external light; and 
an average external light transmittance of the first external light transmittance adjustment part is higher than one of an average external light transmittance of the first deflection part and an average external light transmittance of the second deflection part lower than the other.
However, Alton discloses:
a first external light transmittance adjustment part is provided outside an optical path of the light between the first deflection part and the second deflection part (Alton: Para. [0030]; Fig. 1,compensation mask 114 for see-through display region 112);
the first external light transmittance adjustment part has light absorbency or light reflectivity for the external light (Alton: Para. [0029]); and 
an average external light transmittance of the first external light transmittance adjustment part is higher than one of an average external light transmittance of the first deflection part and an average external light transmittance of the second deflection part lower than the other (Alton: Para. [0020], [0035] – [0038], compensation mask 114 for the right display region 112R includes a gradient pattern can made of dots, squares or other shapes that vary in size and/or quantity to very their density for adjusting light transmittance of the display region 112R).
Therefore, it would be obvious to one of ordinary skill in the art to modify the transmissive image display device, as taught by Ide, to incorporate the compensation mask with a gradient  pattern, as taught by Alton, in order to minimize the effect of transmittance mismatch when a user is viewing an external image displayed on the HMD device (Alton: Para. [0059] – [0061]).

With respect to Claim 2, the combination of Ide as modified by Alton teaches the transmissive image display device according to claim 1, wherein the average external light transmittance of the first external light transmittance adjustment part is lower than one of the average external light transmittance of the first deflection part and the average external light transmittance of the second deflection part higher than the other (Alton: Para. [0020]).

With respect to Claim 3, the combination of Ide as modified by Alton teaches the transmissive image display device according to claim 1, wherein the average external light transmittance of the first external light transmittance adjustment part varies stepwise between the average external light transmittance of the first deflection part and the average external light transmittance of the second deflection part (Alton: Paras. [0036] – [0038], edge portion of display region 112 has gradient transmittance).

With respect to Claim 4, the combination of Ide as modified by Alton teaches the transmissive image display device according to claim 1, wherein the average external light transmittance of the first external light transmittance adjustment part linearly varies between the average external light transmittance of the first deflection part and the average external light transmittance of the second deflection part (Alton: Paras. [0036] – [0038], the gradient pattern preferably gradually transitions between a first density, that provides a transmittance of 50 percent, and a second density, that provides a transmittance of 100 percent, with densities of the gradient pattern therebetween gradually transitioning from providing a transmittance of 50 percent to providing a transmittance of 100 percent).

With respect to Claim 5, the combination of Ide as modified by Alton teaches the transmissive image display device according to claim 1, wherein the first deflection part, the second deflection part, and the first external light transmittance adjustment part are provided at a common base member (Ide: Para. [0080], [0087]).

With respect to Claim 7, the combination of Ide as modified by Alton teaches the transmissive image display device according to claim 1, wherein the first deflection part, the second deflection part, and the first external light transmittance adjustment part are disposed within an angle range of 100 degrees with respect to an optical axis of the exit pupil (Ide: Fig. 3, first mirror 24 and second mirror  25 are disposed within an angle range of 100 degrees with respect to an optical axis of the exit pupil; the combination of Ide as modified by Alton incorporating the compensation mask also satisfies the angle requirement).

With respect to Claim 8, the combination of Ide as modified by Alton teaches the transmissive image display device according to claim 1, wherein the first deflection part includes a semi-transmissive reflection mirror configured to reflect a portion of incident light and transmit another portion of the incident light (Ide: Para. [0054], semi-transparent reflecting mirror 24).

With respect to Claim 9, the combination of Ide as modified by Alton teaches the transmissive image display device according to claim 1, wherein the second deflection part includes a reflective volume hologram configured to diffract and deflect a portion of incident light (Ide: Para [0025], mirror 25 formed of a holographic mirror).

With respect to Claim 10, Ide teaches a transmissive image display device comprising a right- eye image display part and a left-eye image display part, wherein the right-eye image display part includes:
a right-eye image generation part configured to emit light including image information; and
a right-eye light-guiding optical system configured to guide, toward a position of a right-eye exit pupil, light from the right-eye image generation part (Ide: Fig. 3, image generation unit 11 and light guiding system 13 on the right side display unit 110B);
the right-eye light-guiding optical system includes:
a right-eye first deflection part configured to deflect light emitted from the right-eye image generation part (Ide: Fig. 3, 110B, first mirror 24); and
a right-eye second deflection part configured to further deflect light deflected by the right-eye first deflection part to guide the light to the position of the right-eye exit pupil while transmitting a portion of the external light (Ide: Fig. 3, 110B, second mirror 25);
the left-eye image display part includes:
a left-eye image generation part configured to emit light including image information; and
a left-eye light-guiding optical system configured to guide, toward a position of a left-eye exit pupil, light from the left- eye image generation part (Ide: Fig. 3, image generation unit 11 and light guiding system 13 on the left side display unit 110A);
the left-eye light-guiding optical system includes:
a left-eye first deflection part configured to deflect light emitted from the left-eye image generation part (Ide: Fig. 3, 110A, first mirror 24); and
a left-eye second deflection part configured to further deflect light deflected by the left-eye first deflection part to guide the light to the position of the left-eye exit pupil while transmitting a portion of the external light (Ide: Fig. 3, 110A, second mirror 25).
Ide fails to expressly disclose:
a second external light transmittance adjustment part is provided outside an optical path of the light between the right- eye second deflection part and the left-eye second deflection part;
the second external light transmittance adjustment part has light absorbency or light reflectivity for the external light;
and an average external light transmittance of the second external light transmittance adjustment part is higher than one of an average external light transmittance of the right-eye second deflection part and an average external light transmittance of the left-eye second deflection part lower than the other.
However, Alton discloses:
a second external light transmittance adjustment part is provided outside an optical path of the light between the right-eye second deflection part and the left-eye second deflection part;
the second external light transmittance adjustment part has light absorbency or light reflectivity for the external light (Alton: Para. [0029]);
and an average external light transmittance of the second external light transmittance adjustment part is higher than one of an average external light transmittance of the right-eye second deflection part and an average external light transmittance of the left-eye second deflection part lower than the other (Alton: Para. [0020], [0035] – [0038], compensation mask 114 for the left display region 112L includes a gradient pattern can made of dots, squares or other shapes that vary in size and/or quantity to very their density for adjusting light transmittance of the display region 112L).
Therefore, it would be obvious to one of ordinary skill in the art to modify the transmissive image display device, as taught by Ide, to incorporate the compensation mask with a gradient  pattern, as taught by Alton, in order to minimize the effect of transmittance mismatch when a user is viewing an external image displayed on the HMD device (Alton: Para. [0059] – [0061]).

With respect to Claim 11, the combination of Ide as modified by Alton teaches the transmissive image display device according to claim 10, wherein the average external light transmittance of the second external light transmittance adjustment part is lower than one of the average external light transmittance of the right-eye second deflection part and the average external light transmittance of the left-eye second deflection part higher than the other (Alton: Paras. [0036] – [0038], edge portion of display region 112 has gradient transmittance).

With respect to Claim 12, Ide teaches a transmissive image display device comprising a right- eye image display part and a left-eye image display part, wherein the right-eye image display part includes:
a right-eye image generation part configured to emit light including image information; and
a right-eye light-guiding optical system configured to guide, toward a position of a right-eye exit pupil, light from the right-eye image generation part (Ide: Fig. 3, image generation unit 11 and light guiding system 13 on the right side display unit 110B);
the right-eye light-guiding optical system includes:
a right-eye first deflection part configured to deflect light emitted from the right-eye image generation part (Ide: Fig. 3, 110B, first mirror 24); and
a right-eye second deflection part configured to further deflect light deflected by the right-eye first deflection part to guide the light to the position of the right-eye exit pupil while transmitting a portion of the external light  (Ide: Fig. 3, 110B, second mirror 25);
the left-eye image display part includes:
a left-eye image generation part configured to emit light including image information; and
a left-eye light-guiding optical system configured to guide, toward a position of a left-eye exit pupil, light from the left-eye image generation part (Ide: Fig. 3, image generation unit 11 and light guiding system 13 on the left side display unit 110A);
the left-eye light-guiding optical system includes:
a left-eye first deflection part configured to deflect light emitted from the left-eye image generation part (Ide: Fig. 3, 110A, first mirror 24); and
a left-eye second deflection part configured to further deflect light deflected by the left-eye first deflection part to guide the light to the position of the left-eye exit pupil while transmitting a portion of the external light (Ide: Fig. 3, 110A, second mirror 25);
Ide fails to expressly disclose:
a second external light transmittance adjustment part is provided outside an optical path of the light between the right- eye second deflection part and the left-eye second deflection part;
the second external light transmittance adjustment part has light absorbency or light reflectivity for the external light;
and an average external light transmittance of the second external light transmittance adjustment part is equal to an average external light transmittance of the right-eye second deflection part and an average external light transmittance of the left-eye second deflection part.
However, Alton discloses:
a second external light transmittance adjustment part is provided outside an optical path of the light between the right-eye second deflection part and the left-eye second deflection part (Alton: Para. [0030]; Fig. 1,compensation mask 114 for left see-through display region 112L);
the second external light transmittance adjustment part has light absorbency or light reflectivity for the external light (Alton: Para. [0029]);
and an average external light transmittance of the second external light transmittance adjustment part is equal to an average external light transmittance of the right-eye second deflection part and an average external light transmittance of the left-eye second deflection part (Alton: Para. [0020], [0035] – [0038], compensation mask 114 for the left display region 112L includes a gradient pattern can made of dots, squares or other shapes that vary in size and/or quantity to very their density for adjusting light transmittance of the display region 112L).
Therefore, it would be obvious to one of ordinary skill in the art to modify the transmissive image display device, as taught by Ide, to incorporate the compensation mask with a gradient  pattern, as taught by Alton, in order to minimize the effect of transmittance mismatch when a user is viewing an external image displayed on the HMD device (Alton: Para. [0059] – [0061]).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625